Citation Nr: 0722692	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-41 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 15, 
1966, for the grant of service connection for weak feet with 
calluses.

2.  Entitlement to an increased rating for weak feet with 
calluses, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for bilateral weak 
ankles.

4.  Whether new and material evidence has been received to 
reopen a previously denied and final claim of entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as depression and to include generalized anxiety 
disorder, dependent personality disorder, and previously 
denied as a nervous condition. 

5.  Whether new and material evidence has been received to 
reopen a previously denied and final claim of entitlement to 
service connection for duodenal ulcer, to include as due to 
acquired psychiatric disorder, previously claimed as a 
stomach condition.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to May 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran filed his original claim of entitlement to 
service connection for a disability of his feet on March 15, 
1966.  

2.  A May 1966 rating decision granted service connection for 
weak feet with calluses and assigned an initial compensable 
rating effective March 15, 1966; the veteran did not appeal 
this decision.   

3.  The veteran's weak feet with calluses is shown to be no 
more disabling than  "severe," to include "severe" pes 
planus, and is not manifested by pes planus that is 
pronounced; with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances; nor by marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity.  

4.  The veteran does not have actual loss of use of either 
foot.

5.  The veteran does not have bilateral ankle abnormality 
etiologically related to active service.    

6.  The RO concluded in an April 1997 rating decision that 
new and material evidence was not submitted on the issues of 
service connection for a nervous condition and ulcers, and so 
notified the veteran in April 1997.  

7.  The veteran did not appeal the April 1997 rating decision 
that did not reopen the claims for service connection for a 
nervous condition and ulcers.    

8.  Evidence submitted since April 1997, with regard to the 
issues of service connection for an acquired psychiatric 
disorder, previously claimed as a nervous condition, and 
duodenal ulcer, previously claimed as a stomach condition, 
does not relate to unestablished fact necessary to 
substantiate either claim; nor does it raise a reasonable 
possibility of substantiating either claim.  


CONCLUSIONS OF LAW

1.  The May 1966 rating decision that granted service 
connection for weak feet with calluses and assigned an 
initial compensable rating effective March 15, 1966 is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  With respect to the claim of entitlement to an effective 
dated prior to March 15, 1966, for the grant of service 
connection for weak feet with calluses, there is no remaining 
case or controversy over which the Board has jurisdiction, 
and that issue is dismissed.  38 U.S.C.A. §§ 7104(a), 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

3.  The criteria for an increased rating for weak feet with 
calluses are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5276 through 5284 (2006).

4.  The criteria for service connection for bilateral weak 
ankles are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

5.  The April 1997 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

6.  New and material evidence has not been received since 
April 1997 to reopen the claims of entitlement to service 
connection for an acquired psychiatric disorder and duodenal 
ulcer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date - Service Connection (Feet)

In March 1966, the veteran filed his original claim of 
entitlement to service connection for a disability of his 
feet.  A May 1966 rating decision granted service connection 
for weak feet with calluses, with an initial 10 percent 
rating effective March 15, 1966, the date of receipt of the 
claim.  That rating decision noted that service medical 
records showed diagnosis of bilateral pes planus.  
Thereafter, the veteran filed multiple claims seeking 
increased evaluation, and, in October 1981, the rating was 
increased to 30 percent effective January 7, 1981, the date 
on which an informal increased rating claim was filed.  
Thereafter, the veteran unsuccessfully sought increased 
evaluation numerous times.  A 30 percent rating has been in 
effect continuously since January 7, 1981.  

In December 2003, the veteran filed an informal increased 
rating claim.  A December 2004 filing by the veteran's 
attorney included the statement that medical evidence was 
enclosed, pursuant to the RO's March 2004 request, to show 
the severity of the weak feet with calluses had increased 
"and earlier effective date on this issue is also 
requested."  The RO denied the claims in February 2005.  
Appeal was then perfected.   

The effective date of service connection for weak feet with 
calluses was assigned by the RO in the May 1966 decision 
granting service connection.  That decision was not appealed 
and is final.  38 U.S.C.A. § 7105.  That being the case, the 
Federal Circuit has made it clear that the veteran could 
attempt to overcome the finality of that decision - in an 
attempt to gain an earlier effective date - in one of two 
ways, by a request for revision of the RO decision based on 
clear and unmistakable error, or by a claim to reopen based 
upon new and material evidence.  

See Cook v. Prinicipi, 318 F.3d 1334, 1339 (Fed.Cir. 2002) 
(en banc); see also 38 U.S.C.A. § 5109A(a) ("A decision by 
[VA] . . . is subject to revision on grounds of clear and 
unmistakable error.  If evidence establishes the error, the 
prior decision shall be reversed or revised."); 38 U.S.C.A. 
§ 5108 (2006) ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim"); Andrews v. Nicholson, 421 F.3d 1278, 1281 
(Fed.Cir. 2005).  Of the two, because the proper effective 
date for an award based on a claim to reopen can be no 
earlier than the date on which that claim was received, only 
a request for revision premised on clear and unmistakable 
error could result in the assignment of an earlier effective 
date for the award of service connection.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); see also Leonard v. Nicholson, 405 
F.3d 1333, 1337 (Fed.Cir 2005) ("[A]bsent a showing of 
[clear and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332 (1995)("when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Binghan v. Principi, 18 Vet. App. 
470, 475 (2004).  The veteran does not argue that his request 
for an earlier effective date should be construed as a motion 
to revise based on clear and unmistakable error.

The only remaining possibility in this case is that the claim 
can be processed as some form of freestanding claim for an 
earlier effective date even though the May 1966 RO decision 
is final.  However, such a possibility vitiates the rule of 
finality.  See Leonard, 405 F.3d at 1337; see also Cook, 318 
F.3d at 1339.  Accordingly, to the extent that the veteran 
has improperly raised a freestanding "claim for an earlier 
effective date" in an attempt to overcome the finality of 
the May 1966 RO decision, his appeal must be dismissed.  

As such, there is no case or controversy over which the Board 
has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006); see also Shoen v. Brown, 
6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 
3 Vet. App. 473 (1992)).  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to an 
effective date prior to that assigned, and the appeal is 
dismissed.   

The Board acknowledges that the RO denied the claim for an 
earlier effective date on its merits and, thus, gave the 
claim more consideration than it was due.  Thus, there is no 
prejudice to the appellant in the Board's recognition that 
the freestanding claim for an earlier effective date must be 
dismissed.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).  

II.  Increased Rating - Feet

Based on the adjudication history set forth in Section I, the 
issue before the Board is the present extent of the veteran's 
disability due to weak feet with calluses.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has considered 
the entire record, but the focus of its decision is on 
pertinent evidence, lay and medical, dated within one year 
before the veteran's December 2003 informal claim, through 
the present.  

The current 30 percent rating has been in effect since 1981 
and is protected.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2006).  Initially, the disability was 
assigned a 10 percent rating using Diagnostic Code 5277, 
which then, as now, provides that bilateral weak foot is a 
symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness; the underlying condition 
is to be rated, and the minimum rating is 10 percent.  The 
October 1981 rating decision that increased the disability 
evaluation to the current 30 percent level continued the use 
of Diagnostic Code 5277, and this diagnostic code was 
continued until the February 2005 rating decision that is the 
subject of this appeal and which used a hyphenated Diagnostic 
Code 5284-5277.

Under 38 C.F.R. § 4.71a (2006), Diagnostic Code 5284 
evaluates "foot injuries, other" and assigns a 30 percent 
rating for "severe" injury residuals.  The diagnostic code 
notes that actual loss of use of the foot is rated 40 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167.  The 
Board also notes that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed. For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, diagnostic 
code 5165. This 40 percent rating may be further combined 
with evaluation for disabilities above the knee but not to 
exceed the above the knee amputation elective level. 
38 C.F.R. § 4.68.  

The service connected disability is bilateral, as indicated 
by use of Diagnostic Code 5277 and the term weak "feet," 
not weak "foot."  Consideration must be given to the 
diagnostic codes that provide a higher rating for a bilateral 
foot disability as well as to the possibility that other 
diagnostic codes might provide separate, compensable ratings 
for disability not encompassed by the diagnostic code used to 
rate the bilateral disability.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (impairments associated with a veteran's 
service- connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation) and 38 C.F.R. § 4.14.

Diagnostic Code 5276 provides a higher rating of 50 percent 
for bilateral flatfoot that is pronounced; marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Recent VA clinical records show depressed medial longitudinal 
arches and excessive foot pronation (see January 2007 VA 
podiatry clinic note), but pes planus is not described as 
"pronounced" or with other language to that effect.  
Rather, it is described as "severe" in the report of the 
January 2005 VA C&P examination.  Nor are the plantar 
surfaces of the feet described as extremely tender, although 
the veteran has been noted to have painful calluses.  
Although "excessive" pronation was noted in a VA treatment 
note in January 2007, "marked" pronation has not been 
described.  The clinical records dated within the pertinent 
time period do not show marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  See p. 21-22, Board hearing 
transcript (the veteran reported that orthopedic shoes do 
relieve symptoms, although he has persistent foot pain).  
Importantly, the veteran is wearing orthopedic shoes that 
were recently re-fitted with larger ones on his request, and 
that occurred after the January 2005 C&P examination, during 
which time the veteran reported he did not wear orthopedic 
shoes.  See February 2006 VA podiatry clinic note.  

The Board also considered Diagnostic Code 5278 (clawfoot, pes 
cavus), which assigns a 50 percent rating for bilateral 
disability with evidence of marked contraction of plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity.  The veteran has 
been diagnosed with curled toes, based on recent VA clinical 
records.  Also, "severe" callosity was noted.  See January 
2007 VA podiatry clinic note.  However, the calluses 
themselves are not described as very painful.  Nor is marked 
varus deformity or marked contraction of plantar fascia with 
dropped forefoot, with all toes hammer toes, shown.  

Also, even if the Board were to resolve doubt on whether 
vascular insufficiency and neuropathy are manifestations of 
"weak feet with calluses" (see Mittleider v. West, 11 Vet. 
App. 181, 182 (1998)), the veteran is able to ambulate with 
assistance and now has orthopedic shoes that apparently help 
relieve the symptoms.  And, although the C&P examiner said, 
in January 2005, that the veteran would have difficulty 
walking without assistive device, the veteran subsequently 
did obtain orthopedic shoes and he has said that they do help 
relieve the symptoms, although he states he still has foot 
pain.  On this point, the examiner concluded it is 
conceivable that, with prolonged ambulation, foot pain would 
adversely affect functioning, but also stated that he cannot 
opine more specifically or to any degree of medical certainty 
on likely additional functional limitation on use.   

The veteran does not have hallux rigidus (DC 5281), hammer 
toe (DC 5282), or malunion or nonunion of tarsal or 
metatarsal bones (DC 5283), so use of these diagnostic codes 
would not provide separate, compensable evaluations.  He was 
noted to have hallux valgus on the January 2005 VA C&P 
examination, but this was described as mild on the right and 
moderate on the left.  DC 5280 requires resection of the 
metatarsal head, or severe hallux valgus equivalent to 
amputation of the great toe, for the assignment of a 
compensable rating, neither of which had been shown here.  
And, although the veteran has not been diagnosed with 
anterior metatarsalgia (Morton's Disease), DC 5279, even if 
his tender calluses were to be rated as analogous to this 
disability, this diagnostic code would only provide a maximum 
rating of 10 percent, whether unilateral or bilateral.  It 
cannot be used to assign a separate, compensable rating 
because the painful calluses have been used in the assignment 
of the current 30 percent rating.  See 38 C.F.R. § 4.14, 
which prohibits the evaluation of the same manifestation 
under different diagnostic codes.

A 40 percent rating may be assigned under Diagnostic Code 
5284 is if the disability is so severe that there is actual 
loss of use of either foot.  The lay and clinical evidence 
dated within the relevant time period shows reports of 
weakness, fatigability, unsteady gait, and foot pain with 
callosities.  The veteran uses a cane to ambulate around his 
home, but is in a wheelchair outdoors or when traveling 
longer distances.  He has reported that he can ambulate for 
short distances, although he must stop after walking about a 
block due to foot pain.  See, e.g., Board hearing transcript, 
p. 19; 2006-2007 VA outpatient treatment records.  The 
evidence therefore does not demonstrate actual loss of use of 
either foot and a 40 percent rating is not warranted under 
Diagnostic Code 5284.  

Therefore, the Board does not find that the clinical evidence 
of record supports a higher or additional rating.  See 
Diagnostic Codes 5276, 5278, or 5277; 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disability includes 
consideration of evidence of functional loss due to, e.g., 
pain, weakness, fatigability, incoordination, pain on 
movement of a joint, swelling, deformity or atrophy of 
disuse, instability of station, or interference with sitting, 
standing, or weight-bearing).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a higher rating.  
There is no reasonable doubt to be resolved.  38 C.F.R. § 4.3 
(2006).    

III.  Service Connection - Ankles

Service connection is granted for a claimed disability where 
the evidence shows (1) injury or disease in service; (2) a 
current disorder or disease; and (3) a cause-effect link 
between the two.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Also, service connection is 
permissible on a presumptive basis for certain chronic 
diseases, to include arthritis, even without evidence of 
incurrence in service, where there is evidence of 
manifestation thereof to a minimum compensable degree of 10 
percent within one year after discharge from active duty.  
38 C.F.R. §§ 3.307, 3.309(a) (2006).   

As with his contentions concerning foot pain, the veteran 
reports that he has had pain in his lower legs since service.  
He does not report an injury or other incident in service 
affecting his ankles specifically, although he did report, 
during the January 2005 VA C&P "feet" examination, that he 
"wore his feet out" during service "marching double time."  
His service medical records do show treatment for flat feet 
and plantar warts, but they do not document any abnormality 
or complaints about the ankles specifically.  Also, over a 
two-day period in December 1954, the veteran complained about 
leg pain, reporting that he was struck by a bus door a few 
days prior then.  He was diagnosed with lower left leg 
contusion.  There is no indication of a complaint of ankle 
pain associated with the December 1954 incident.  The May 
1955 separation medical examination report notes nothing 
about an ankle problem, or residuals of 1954 injury, or some 
other problem affecting the lower extremities other than pes 
planus and plantar warts previously addressed in other 
service medical records.        

The Board notes that the veteran has reported, vaguely, on 
various instances over the years in the course of filing 
numerous claims seeking increased evaluation for weak feet 
with calluses, that he has pain in his ankles and/or leg(s).  
He does not contend, however, that he has an ankle disability 
secondary to service-connected foot disability, and thus, the 
Board does not evaluate this claim on that basis.     

Recent clinical evidence demonstrates that the veteran has 
been diagnosed with "weak ankles" apparently based on 
reports of fatigability and unsteadiness, although, based on 
that diagnosis, it is not clear what underlying pathology or 
disease process is associated with that diagnosis.  The 
clinical records contain diagnoses of peripheral vascular 
disease and peripheral neuropathy in the lower extremities 
(see 2007 VA clinical records), and those diagnoses might 
have bearing on the veteran's complaints of "weak ankles" 
and unsteadiness.  However, without evidence of injury or 
disease affecting the ankles during service, or competent 
clinical evidence that presently claimed ankle problems had 
their onset in service or are otherwise etiologically related 
to active service, the preponderance of the evidence is 
against service connection.  The veteran's complaints of 
chronic ankle weakness are noted, as are 2005 layperson 
statements from friends who said that they have been 
acquainted with the veteran since some two to three years 
before then and have stated that the veteran has problems 
with his lower extremities.  However, such lay evidence is 
not sufficient to support service connection where there is 
no evidence of ankle problem during service or for many years 
after discharge from active duty.  

Additionally, VA radiology reports do not show evidence of 
arthritic or degenerative changes in the ankle joints.  See 
1989 and 1996 bilateral ankle X-ray reports.  Without 
clinical evidence of such changes shown to have been 
manifested to a compensable degree within one year after 
discharge from active service, the Board does not find basis 
to grant service connection on a presumptive basis.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection 
and there is no reasonable doubt to be resolved.  38 C.F.R. 
§ 3.102 (2006).

IV.  New and Material Evidence - Psychiatric Disorder; 
Duodenal Ulcer

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim of 
entitlement to service connection has been previously denied 
and that decision is final, the claim can be reopened and 
reconsidered only with new and material evidence thereon.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is existing evidence not previously 
submitted and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  Evidence submitted to reopen is generally 
presumed credible.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curiam).  All evidence received since the 
last final disallowance is considered.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

The veteran filed his original psychiatric disorder service 
connection claim in 1955, within months after discharge, 
based on claimed "nervous breakdown" in service.  A July 
1955 rating decision denied service connection for the 
claimed nervous condition, concluding that the veteran has a 
constitutional or developmental abnormality.  On August 1, 
1955, the veteran was notified of the rating decision and 
advised that he must communicate with VA if he desires to 
contest the denial.  An August 1955 rating decision confirmed 
the denial; the veteran was told, by letter dated August 23, 
1955, that his appeal deadline would expire on August 1, 
1956.  The veteran did not appeal.  

Additional evidence, including additional service medical 
records, was associated with the claims file thereafter, and, 
in October 1958 and March 1960, confirmed rating decisions 
were issued.  In December 1960, the veteran again filed a 
claim seeking service connection for his nervous condition; 
the RO advised him by a letter that same month that the 
previously denied nervous condition claim would remain denied 
unless new and material evidence is submitted.  The veteran 
did not respond with evidence requested in December 1960.  A 
May 1966 rating decision confirmed the prior denial of 
service connection for a nervous condition.  A May 31, 1966 
letter notified the veteran of the rating decision and of his 
appeal rights.  He did not initiate appeal.     

Thereafter, the veteran took no further action on his nervous 
condition claim until September 1993, when he filed a 
statement discussing, among other things, his mental 
disturbance.  The RO construed that statement as a claim to 
reopen.  In December 1993, it determined that new and 
material evidence was not submitted to reopen the claim.  A 
December 17, 1993 letter notified the veteran of the denial 
and of his appeal rights.  He did not initiate appeal.  

Then, in November 1996, the veteran filed another informal 
claim discussing, among other things, his nervous problems, 
stress, and depression.  On November 27, 1996, the RO sent 
the veteran a letter confirming the prior denial in 1993, 
which the RO said the veteran did not appeal.  He was told 
that new and material evidence must be submitted to reopen 
the claim.  The veteran did not respond, but, additional VA 
clinical records were associated with the claims file 
thereafter.  Therefore, the RO issued a rating decision in 
April 1997 concluding that new and material evidence was not 
submitted to reopen the nervous condition claim.  On April 
23, 1997, the veteran was notified of the denial and of his 
appeal rights.  He did not initiate appeal. 

Then, in April 1999, the veteran filed an informal claim 
seeking service connection for post-traumatic stress disorder 
(PTSD).  On April 21, 1999, the RO wrote the veteran asking 
him to clarify what he is seeking and to state whether he has 
been diagnosed with PTSD.  (Nothing in the record, whether 
before or after April 1999, indicates that the veteran has 
been so diagnosed.)  He did not respond to that letter.  

Thereafter, the veteran did not communicate with VA about his 
psychiatric problems thereafter until December 2004, when his 
attorney filed an informal claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed to 
include depression.  The RO denied the claim in February 
2005, on the grounds that new and material evidence was not 
submitted to reopen the claim.  The veteran subsequently 
perfected appeal.  

Based on the foregoing claim adjudication history, the last 
final denial on the issue of service connection for an 
acquired psychiatric disorder, previously claimed as a 
nervous condition and presently claimed to include 
depression, is the April 1997 rating decision.  The veteran 
did not appeal the rating decisions issued before then 
following notice of his appeal rights, and in some instances, 
abandoned attempt to reopen as he failed to respond upon 
notice that the claim would remain denied unless he submits 
new and material evidence.  He also abandoned his 1999 PTSD 
service connection claim.  38 C.F.R. § 3.158 (1999, 2006).

With respect to the ulcer claim, the veteran filed his 
original service connection claim in September 1993.  In a 
December 1993 rating decision, the RO said that new and 
material evidence was not submitted to reopen the previously 
denied claim.  On December 17, 1993, the RO notified the 
veteran of the decision and of his appeal rights.  The 
veteran did not initiate appeal.  

Then, in June 1996, the veteran again sought service 
connection for a stomach disorder based on in-service 
treatment for stomach ulcers.  On June 18, 1996, the RO 
informed the veteran of the prior denial of service 
connection and advised him that the claim would remain denied 
without submittal of new and material evidence.  The veteran 
did not respond to that letter.  Rather, in November 1996, 
the veteran again filed an informal claim seeking service 
connection for ulcers.  On November 27, 1996, the RO sent the 
veteran another letter similar to that sent in June 1996, 
informing him that the claim remains denied without submittal 
of new and material evidence.  Thereafter, additional VA 
clinical records were associated with the claims file.  Then, 
in April 1997, the RO issued a rating decision confirming 
that new and material evidence was not submitted to reopen 
the ulcer service connection claim.  On April 23, 1997, the 
RO sent the veteran a letter notifying him of the denial and 
of his appeal rights.  The veteran did not initiate appeal.

Then, in December 2004, the veteran, through his counsel, 
filed an informal claim seeking service connection for 
chronic duodenal ulcer claimed as secondary to depression.  
In February 2005, the RO denied the claim concluding that new 
and material evidence was not submitted to reopen the claim.  
The veteran then perfected appeal.          

In the July 2005 Statement of the Case, the RO stated that, 
in its February 2005 rating decision, it had erred when it 
stated that service connection was previously denied for 
ulcers, and that the September 1971 rating decision 
considered ulcers a disability for the purposes of evaluating 
the veteran's then-pending pension claim.  Even before 
February 2005, in December 1993, the RO had erred when it 
concluded that the veteran had not substantiated his original 
(September 1993) claim with new and material evidence to 
reopen a previously denied claim.  That was inaccurate 
because, as noted above, the veteran did not file a service 
connection claim based on ulcers until 1993.  Nonetheless, in 
the December 1993 rating decision denying the September 1993 
claim, the RO did state that the record "contains no 
evidence relevant to the issue of service incurrence or 
aggravation of a chronic stomach disability" to notify the 
veteran that then-current evidence of gastroesophageal reflux 
symptoms is not enough and that service connection requires 
evidence of incurrent or aggravation of the claimed 
disability.   

Based on the foregoing claim adjudication history, the April 
1997 rating decision is the last final decision on the issue 
of service connection for ulcer, previously claimed as a 
stomach condition, and now claimed as peptic ulcer.  Upon 
notice of his appeal rights on prior rating decisions, the 
veteran did not initiate appeal; or, he failed to respond 
upon notice that he must submit new and material evidence, 
effectively abandoning his attempt to seek service 
connection.    

New and material evidence must have been added to the record 
after the April 1997 rating decision to enable the Board to 
reopen the claims and to have jurisdiction to address the 
underlying psychiatric disorder and peptic ulcer service 
connection claims.  The Board concludes that new and material 
evidence has not been received to reopen either claim.  

With respect to the ulcer claim, the veteran's service 
medical records, which include the May 1955 separation 
medical examination report, indicate no complaints about 
stomach or gastrointestinal problems.  The earliest clinical 
evidence of diagnosis of duodenal ulcer is dated in 1967, 
some dozen years after the veteran's discharge from active 
duty.  Neither the veteran, nor his attorney (see Board 
hearing transcript), contests that point, but the veteran 
seems to have indicated that he had had stomach problems a 
few years before then (see p. 27, Board hearing transcript).  
The veteran has been treated various times since then for 
ulcers.  Contemporaneous VA clinical records reflect 
diagnoses of gastroesophageal reflux disease (GERD) and 
peptic ulcer disease.  The veteran also has submitted 
layperson statements, dated in 2005, from friends who stated 
that they have been acquainted with him for some two to three 
years.  In essence, those individuals stated that they have 
personal knowledge of the veteran's "nerve problem" and 
stomach pain.  

In sum, the record after April 1997 presents additional 
clinical and lay evidence of the same problems, but such 
evidence of ongoing or chronic ulcer problems, although new 
in the sense that they were not of record in April 1997, does 
not meet the standard of materiality to reopen the claim 
where the service medical records do not document such 
problems and there is no dispute that the initial treatment 
for duodenal ulcer was in the 1960s.  Although the veteran 
now contends that his ulcers are secondary to nervousness or 
emotional problems he had during service upon learning of his 
first wife's death while he was away in the military - and 
treatment for emotional problems, unlike ulcer problems, is 
documented in the service medical records - that contention, 
wholly unsupported by any clinical evidence, in the Board's 
view, is not a basis to conclude further evidentiary 
development is in order in view of negative evidence in the 
service medical records, the gap in time of over a decade 
between discharge from service and initial treatment for 
ulcer, and no clinical evidence suggesting a relationship 
between in-service emotional problems and present ulcer.            

As for the psychiatric disorder claim, the initial denial of 
service connection, and subsequent confirmations of prior 
denial, were based on a determination that the veteran has a 
constitutional or developmental abnormality due to 
immaturity, passive dependency with anxiety in an inadequate 
personality, due to inability to cope well upon learning of 
the death of his first wife while the veteran was away in the 
military.  In essence, the veteran's only proffer of evidence 
in his attempt to reopen the claim is his own statements 
about his guilt and sadness over his first wife's death.  
However, the veteran's emotional problems during service 
after his wife's death was reported in his initial service 
connection claim filed in 1955, and his service medical 
records, which document evaluation for those problems, were 
of record long before the last final rating decision denying 
service connection for a nervous condition.  Under the 
circumstances, the evidence now proffered is essentially 
duplicative and cumulative and does not meet the "new and 
material evidence" standard to permit reopening of the 
claim.     

V.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In December 2003 and December 2004, before issuing the rating 
decision from which this appeal arises, VA sent the veteran 
two letters.  The December 2003 letter advised him that an 
increased rating for weak feet with calluses would require 
evidence of worsened disability, which could be in the form 
of lay and medical evidence, from VA or non-VA care 
providers.  The December 2004 letter notified the veteran of 
the elements of a service connection claim, including 
evidence of etiological relationship between the claimed 
disability and active service.  That letter also informed the 
veteran of various means by which he can show he had filed a 
claim for benefits based on foot disability earlier than the 
effective date for service connection as assigned by VA.  It 
also discussed prior denial of service connection for nervous 
condition and stomach condition and what is meant by "new 
and material evidence," consistent with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Both letters discussed the veteran's 
and VA's respective claim development responsibilities.  The 
veteran was told that, if he identifies the sources of 
evidence pertinent to the claims, then VA would assist him in 
securing the evidence from those sources, but that, 
notwithstanding VA's duty to assist, the claimant ultimately 
is responsible for substantiating a claim with evidence not 
in federal custody.  The December 2004 letter, which 
addressed all five issues on appeal, notified the veteran 
that he may submit any evidence in his possession if he 
believes it might be pertinent to his appeal.  Also, 
38 C.F.R. § 3.156, which addresses the "new and material 
evidence" standard, was cited in the Statement of the Case 
(SOC).  The SOC and Supplemental SOCs (SSOCs) issued in June 
2006 and March 2007 included 38 C.F.R. § 3.159, from which 
the "fourth element" notice requirement is derived.  In 
June 2006, veteran was provided notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The SOC and 
SSOCs explained why the evidence does not substantiate each 
of the five claims on appeal.     

Based on the foregoing, the Board concludes that all required 
notice was provided before the rating decision on appeal was 
issued, with the exception of notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which was decided 
after the rating decision on appeal.  The Board finds no 
prejudice associated with timing of the Dingess notice, 
particularly since service connection has not been granted 
for any of the claimed disabilities now at issue and service 
connection for the bilateral foot disability was 
substantiated long ago.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).  

There is no evidence or contention that any foot disability 
claim was filed before 1966, and the veteran was provided 
notice that evidence of an earlier claim is material to the 
earlier effective date claim.  As for the increased rating 
claim, with service connection established for the foot 
disability, general considerations governing assignment of 
disability ratings and criteria for effective dates for such 
ratings may be relevant, but the veteran has been provided 
notice of rating criteria specific to his disability, and, 
with the denial of a higher rating, the effective date is not 
an issue to be decided.  As for the ankle disability claim, 
what VA considers in assigning disability ratings and 
effective date criteria are material once the service 
connection claim is substantiated, but that is not the case 
here.         

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records and examination findings, lay statements, and hearing 
testimony.  Despite appropriate notice during appeal, the 
veteran has not identified sources of additional, pertinent 
evidence missing from the file.  He is represented by an 
attorney and has had an opportunity to provide additional 
evidence to buttress his claim following the issuance of the 
last SSOC, but did not do so.  

The Board notes that all of the clinical records in the 
claims file dated within the time period relevant to this 
appeal are records of VA medical care.  There is some 
indication that the veteran is under ongoing VA care for 
various medical conditions, as evident based on the May 2007 
Board hearing testimony and the most recent VA clinical 
records.  However, the veteran is represented by counsel in 
this appeal, and, without specific contention that the 
service-connected foot disability has worsened since the 2005 
C&P examination was performed, or indication or suggestion, 
based on a review of most recent VA clinical records, that 
the 2005 C&P examination findings might be inaccurate or 
outdated such that further evaluation is warranted, the Board 
concludes that deferment of a decision on the increased 
rating claim pending review of even more recent VA clinical 
records or another C&P examination is not warranted.  Under 
the circumstances of this case, such action would merely 
delay adjudication without corresponding benefit to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Also, the veteran has not identified a source of non-VA 
clinical records relevant to this increased rating claim and 
dated within the time period relevant to this issue.          

The Board also notes that, in early 1993, the veteran 
reported that the Social Security Administration (SSA) had 
determined he is unemployable, although he did not explicitly 
and clearly indicate the disabilities on which the SSA 
decision was based.  He apparently reported that to support a 
claim of entitlement to a total disability rating based on 
individual unemployability based on service-connected 
disability, which was denied in May 1993.  Any clinical 
records associated with the SSA unemployability determination 
in or before 1993 would not be relevant to the current level 
of the service-connected foot disability.  

In addition, the veteran has not stated, and the record does 
not indicate, that the veteran's SSA disability determination 
was based on the presently claimed ulcer, psychiatric, or 
ankle problems.  As noted above, records from before 1993 
would not relate to current disability.  Moreover, it is 
highly unlikely that SSA records dated before 1993 would 
contain evidence specifically on etiology, as the SSA 
decision concerns the level of current disability and its 
effect on the veteran's ability to work, not the etiology of 
the disabilities present.  In light of notice to the veteran 
during this appeal period as to what the evidence requires to 
establish service connection and the fact that the veteran is 
represented by an attorney in this appeal, the fact that he 
did not mention the SSA records or indicate that the SSA 
records are relevant in connection with the current claims 
and appeal weighs against a conclusion that they would be 
relevant and should be obtained prior to reaching a decision 
in this case.  

Based on the foregoing, the Board concludes that VA's duty to 
assist was met.  


ORDER

The appeal for an effective date earlier than March 15, 1966, 
for the grant of service connection for weak feet with 
calluses, is dismissed.

An increased rating for weak feet with calluses is denied.

Service connection for bilateral weak ankles is denied.

The claims of entitlement to service connection for an 
acquired psychiatric disorder and duodenal ulcer are not 
reopened; the appeal is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


